     Case 2:19-cv-04381-ROS-JFM Document 62 Filed 04/07/21 Page 1 of 10




 1    WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9     Dushan Stephan Nickolich, II,                   No. CV-19-04381-PHX-ROS (JFM)
10                          Plaintiff,
11     v.                                              ORDER
12
       Arizona Community Protection and
13     Treatment Center, et al.,
14                          Defendants.
15
               Plaintiff Dushan Stephan Nickolich, II, who is civilly confined in the Arizona
16
      Community Protection and Treatment Center (ACPTC), brought this civil rights action
17
      pursuant to 42 U.S.C. § 1983. Defendant ACPTC Clinical Director Dr. Sheridyn Miller
18
      answered but subsequently filed a Motion for Judgment on the Pleadings. (Doc. 37).
19
      Plaintiff opposes the Motion. (Doc. 44). Plaintiff also filed a Motion for Summary
20
      Judgment (Doc. 58). Both motions will be denied.
21
      I.       Background
22
               In the First Amended Complaint, Plaintiff alleges he previously stipulated to
23
      commitment at the ACPTC for the following mental health diagnoses: Exhibitionism and
24
      Anti-Social Personality Disorder (ASPD) with Borderline and Narcissistic traits. (Doc. 5
25
      at 4). On September 23, 2015, his Exhibitionism, Borderline, and Narcissistic disorders
26
      were, allegedly, “resolved.” (Id.). Thus, Plaintiff’s ASPD is his “sole standing diagnosis.”
27
      (Id.).
28
     Case 2:19-cv-04381-ROS-JFM Document 62 Filed 04/07/21 Page 2 of 10




 1             On February 15, 2019, during a treatment plan meeting, Plaintiff asked why he was
 2    not receiving treatment for his ASPD and Defendant Dr. Miller stated “I do not believe
 3    ASPD is treatable.” (Id.). Thereafter, Plaintiff submitted several written requests to
 4    Defendant, asking her to explain why she did not believe his ASPD was treatable, but
 5    Defendant did not respond. (Id.). Plaintiff alleges he is confined at ACPTC without access
 6    to treatment that would eventually allow him to be released back into the community,
 7    making his therapeutic confinement punitive and in violation of his due process rights.
 8    (Id.).
 9             On screening under 28 U.S.C. § 1915A(a), the Court determined Plaintiff stated a
10    Fourteenth Amendment Due Process Claim against Defendant and directed Defendant to
11    answer the claim. (Doc. 6). In its screening order the Court interpreted Plaintiff as seeking
12    only monetary relief although, as addressed below, it is possible Plaintiff also seeks
13    injunctive relief. Defendant answered the complaint and the Court issued a Scheduling
14    Order. (Docs. 8, 9). Defendant subsequently filed a motion for judgment on the pleadings
15    and Plaintiff filed a motion for summary judgment. (Docs. 37, 58).
16    II.      Judgment on the Pleadings Standard
17             A Rule 12(c) motion for judgment on the pleadings is a “means to challenge the
18    sufficiency of the complaint after an answer has been filed.” New.Net, Inc. v. Lavasoft,
19    356 F. Supp.2d 1090, 1115 (C.D. Cal. 2004). It is “functionally identical” to a motion to
20    dismiss. Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4
21    (9th Cir. 2011). Thus, a motion for judgment on the pleadings should be granted only
22    when, taking all the allegations in the complaint as true, there are not enough facts to state
23    a plausible claim for relief. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010). In
24    conducting this inquiry, the Court must construe Plaintiff’s pro se filings liberally and
25    “afford [Plaintiff] the benefit of any doubt.” Id.
26    III.     Discussion
27             Defendant posits four bases for judgment on the pleadings: (1) the Court should
28    abstain from exercising jurisdiction over this action pursuant to the Younger abstention



                                                  -2-
     Case 2:19-cv-04381-ROS-JFM Document 62 Filed 04/07/21 Page 3 of 10




 1    doctrine, (2) Plaintiff’s claims should be dismissed as Heck-barred, (3) Plaintiff fails to
 2    state a claim, and (4) Defendant is entitled to qualified immunity.
 3           A.     Younger Abstention
 4           The abstention doctrine set forth in Younger v. Harris, 401 U.S. 37 (1971), prevents
 5    a federal court in most circumstances from directly interceding in ongoing state criminal
 6    or quasi-criminal proceedings. If Younger abstention applies, “claims for injunctive and
 7    declaratory relief are typically dismissed.” Herrera v. City of Palmdale, 918 F.3d 1037,
 8    1042 (9th Cir. 2019). But “when a district court abstains from considering a damages claim
 9    under Younger, it must stay—rather than dismiss—the damages action until state
10    proceedings conclude.” Id.
11           Defendant acknowledges the type of relief being sought is important in the context
12    of applying Younger abstention but argues “Plaintiff’s action is one for injunctive and
13    monetary relief,” such that Younger abstention should apply. (Doc. 37 at 6). In other
14    words, Defendant seems to believe Plaintiff is seeking injunctive relief and that request
15    means Younger abstention would allow the Court to grant judgment, not merely stay, the
16    entire action, including Plaintiff’s claim seeking money damages. Defendant cites no
17    authority for this proposition and, in fact, the Ninth Circuit recently reiterated its long-held
18    position that Younger abstention requires dismissal of any request for injunctive relief but
19    requests for money damages must only be stayed. Herrera, 918 F.3d at 1048. While it is
20    not entirely clear whether Plaintiff is seeking injunctive relief, there is no doubt he is
21    seeking money damages. Therefore, even if Younger were found applicable to this case,
22    the Court would have to stay Plaintiff’s claim seeking money damages, not grant judgment
23    in Defendant’s favor.
24           While the result under Younger abstention differs depending on the type of relief
25    being sought, determining if Younger applies is the same regardless of the relief sought.
26    “Younger abstention is appropriate when: (1) there is an ongoing state judicial proceeding;
27    (2) the proceeding implicates important state interests; (3) there is an adequate opportunity
28    in the state proceedings to raise constitutional challenges; and (4) the requested relief seeks



                                                   -3-
     Case 2:19-cv-04381-ROS-JFM Document 62 Filed 04/07/21 Page 4 of 10




 1    to enjoin or has the practical effect of enjoining the ongoing state judicial proceeding.”
 2    Page v. King, 932 F.3d 898, 901-02 (9th Cir. 2019). Even assuming Defendant is correct
 3    that the first and second prongs are met, it is unclear if Plaintiff has an “adequate
 4    opportunity” to raise his constitutional challenges in state court. Id. Therefore, the Court
 5    will not abstain at this point.
 6           According to Defendant, the requirement that Plaintiff have an adequate opportunity
 7    to raise constitutional challenges in the state litigation is met based on Arizona’s Sexually
 8    Violent Persons Act (“the Act”), A.R.S. § 36-3701, et seq. The Act states in general terms
 9    that an individual who is “committed or conditionally released to a less restrictive
10    alternative pursuant to [the Act] does not forfeit any legal right,” including “any right that
11    is available for the purpose of obtaining release from confinement, including the right to
12    petition for a writ of habeas corpus.” Ariz. Rev. Stat. § 36-3712(A) & (D). The Act also
13    “does not prohibit the committed person from annually petitioning the court for conditional
14    release to a less restrictive alternative without the approval of the superintendent of the
15    state hospital or the director of the department of health services.” Id. § 36-3709(B).
16           From these provisions, Defendant extrapolates, but points to no authority to show,
17    that civilly committed individuals such as Plaintiff have adequate opportunity in their SVP
18    proceedings to raise constitutional challenges related to their treatment. Defendant argues,
19    for instance, that “[i]f an SVP believes he is not receiving constitutionally adequate
20    treatment, he may request the appointment of an independent competent professional,”
21    after which the state court “may then determine the constitutionality of the treatment based
22    on reports and opinions of mental health professionals.” (Doc. 37 at 4).
23           The statutory provisions to which Defendant cites, however, only provide that an
24    indigent petitioner or the State may request the appointment of a competent professional
25    when seeking or defending against a petition for conditional release. The statutory
26    provisions say nothing about an SVP’s right to request an independent professional to
27    assess whether he is receiving constitutionally adequate treatment while in ACPTC
28    custody. See Ariz. Rev. Stat. §§ 36-3709, 3714. Apart from showing that SVPs such as



                                                  -4-
     Case 2:19-cv-04381-ROS-JFM Document 62 Filed 04/07/21 Page 5 of 10




 1    Plaintiff may file separate habeas corpus petitions or may, as part of their SVP proceedings,
 2    bring annual challenges to their continued confinement, the provisions to which Defendant
 3    cites do not show that individuals committed to ACPTC custody have any recourse within
 4    their state court SVP proceedings to raise constitutional challenges with respect to the care
 5    or lack of care they are receiving during their confinements. Nor has Defendant pointed to
 6    any Arizona case law, court records, or other authority demonstrating that Plaintiff has an
 7    adequate opportunity to raise constitutional challenges related to his treatment at the
 8    ACPTC in the context of his state SVP proceedings.
 9           While Defendant does not cite authority, it appears the Arizona Court of Appeals
10    has concluded an individual cannot raise challenges to the adequacy of treatment in his
11    SVP proceedings. In re Commitment of Jaramillo, 278 P.3d 1284 (Ariz. Ct. App. 2012).
12    According to that court, the state trial court handling the SVP proceeding has no “authority
13    to mandate a particular treatment plan.” Id. at 1286. If an individual believes his treatment
14    is inadequate, instead of seeking relief in the SVP proceeding he must “via special action,
15    bring a claim that a government official has failed to fulfill a duty required by law.” Id. at
16    1287. Pursuant to that view, an individual such as Plaintiff would need to initiate an
17    entirely separate action in state court to challenge allegedly inadequate treatment. Younger
18    abstention does not appear applicable when there is merely the possibility of asserting
19    constitutional rights through future state-court litigation. See Agriesti v. MGM Grand
20    Hotels, Inc., 53 F.3d 1000, 1002 (9th Cir. 1995) (noting “Younger abstention does, in fact,
21    depend on the ‘technicality’ of ongoing judicial proceedings”).
22           Based on In re Commitment of Jaramillo and Defendant’s failure to cite any
23    authority to the contrary, Plaintiff does not have the ability to raise constitutional
24    challenges to his treatment in the SVP proceeding. Therefore, Younger abstention is not
25    appropriate.
26           B.      Heck Bar
27           Pursuant to the Supreme Court’s ruling in Heck v. Humphrey, a prisoner’s claim for
28    damages cannot be brought under 42 U.S.C. § 1983 if “a judgment in favor of the plaintiff



                                                  -5-
     Case 2:19-cv-04381-ROS-JFM Document 62 Filed 04/07/21 Page 6 of 10




 1    would necessarily imply the invalidity of his conviction or sentence,” unless the prisoner
 2    demonstrates that the conviction or sentence has previously been reversed, expunged, or
 3    otherwise invalidated. 512 U.S. 477, 486-87 (1994). See also Wilkinson v. Dotson, 544
 4    U.S. 74, 81-82 (2005) (“[A] state prisoner’s § 1983 action is barred (absent prior
 5    invalidation)—no matter the relief sought (damages or equitable relief), no matter the target
 6    of the prisoner’ s suit (state conduct leading to conviction or internal prison proceedings)—
 7    if success in that action would necessarily demonstrate the invalidity of confinement or its
 8    duration.”); Smithart v. Towery, 79 F.3d 951, 952 (9th Cir. 1996) (“There is no question
 9    that Heck bars [plaintiff’ s] claims that defendants lacked probable cause to arrest him and
10    brought unfounded charges against him.”).
11           Defendant argues that Heck applies here because “[a] ruling in Plaintiff’s favor
12    would necessarily imply the invalidity of his civil commitment.” (Doc. 37 at 6). Defendant
13    is mistaken as the result of the present suit will have no impact on the validity of Plaintiff’s
14    commitment. In this suit, Plaintiff is not objecting to his civil commitment nor does he
15    seek release. Instead, he seeks only relief based on Defendant’s alleged failure to treat his
16    ASPD. A finding in Plaintiff’s favor that he was not provided sufficient treatment for his
17    ASPD would only speak to the conditions of Plaintiff’s confinement. It would not, as
18    Defendant implies, “demonstrate the invalidity of [Plaintiff’s] confinement or its duration.”
19    Smithart, 79 F.3d at 952. Heck does not pose a bar to Plaintiff’s due process claim, and
20    the Court will not dismiss this claim on Heck grounds.
21           C.     Failure to State a Claim
22           Next, Defendant argues that Plaintiff fails to state a § 1983 claim based on failure
23    to treat. (Doc. 37 at 7). Generally, in the criminal incarceration context, a prisoner “is
24    entitled to that psychological or psychiatric treatment which may be provided upon a
25    reasonable cost and time basis, the essential test being one of medical necessity and not
26    simply that which may be considered desirable.” Ohlinger v. Watson, 652 F.2d 775, 777
27    (9th Cir. 1980). Where, however, an individual is committed based on a non-criminal
28    basis, “‘due process requires that the nature and duration of commitment bear some



                                                   -6-
     Case 2:19-cv-04381-ROS-JFM Document 62 Filed 04/07/21 Page 7 of 10




 1    reasonable relation to the purpose for which the individual is committed.’” Id. at 778
 2    (quoting Jackson v. Indiana, 406 U.S. 715, 738, (1971)). Thus, a person committed based
 3    on mental incapacity has a due process right to receive “such individual treatment as will
 4    give [him] a realistic opportunity to be cured or to improve his . . . mental condition . . .
 5    because, absent treatment, [he] could be held indefinitely as a result of [his] mental illness.”
 6    Ohlinger, 652 F.2d at 778 (internal citations omitted).
 7           Pursuant to Ohlinger, “the Fourteenth Amendment Due Process Clause requires
 8    states to provide civilly-committed persons with access to mental health treatment that
 9    gives them a realistic opportunity to be cured and released.” Sharp v. Weston, 233 F.3d
10    1166, 1172 (9th Cir. 2000). And while “the state enjoys wide latitude in developing
11    treatment regimens, the courts may take action when there is a substantial departure from
12    accepted professional judgment or when there has been no exercise of professional
13    judgment at all.” Id. at 1171.
14           Defendant argues Plaintiff fails to state a claim because his sole allegation against
15    her is that she does not believe ASPD is treatable, which Plaintiff equates with a refusal to
16    treat. (Doc. 37 at 8). Defendant argues this allegation is insufficient to state a due process
17    violation because Plaintiff is only constitutionally entitled to treatment as determined by a
18    mental health professional, not to self-directed treatment. (Id.). But Plaintiff is not
19    claiming a constitutional right to direct his own treatment. He is merely alleging the
20    treatment provided by Defendant, more precisely the complete lack thereof, fell below the
21    constitutional minimum.
22           Plaintiff alleges Defendant told him she believed ASPD was untreatable. (Doc. 5
23    at 4). He also alleges that, as of September 23, 2015, all the other disorders that led to his
24    civil commitment had been “resolved.” (Id.). Construing these facts in Plaintiff’s favor,
25    Plaintiff continued to be confined in the ACPTC for years, ostensibly for treatment of a
26    disorder for which he was not receiving treatment and which Defendant stated, without
27    explanation, was untreatable. Taken as true, these allegations plausibly state a claim that
28    Defendant’s failure to provide any treatment for Plaintiff’s ASPD substantially deviated



                                                   -7-
     Case 2:19-cv-04381-ROS-JFM Document 62 Filed 04/07/21 Page 8 of 10




 1    from the accepted professional judgment, practice, or standards of care normally expected
 2    of an appropriate professional in her position.1
 3           Defendant also incorrectly argues that Plaintiff has not alleged any injury based on
 4    Defendant’s alleged due process violation. To the contrary, Plaintiff alleges that, as long
 5    as Defendant refuses to treat his ASPD, Plaintiff will be unable to be rehabilitated and
 6    released, “turning his therapeutic commitment into a punitive confinement.” (Doc. 5 at 4).
 7    Again, taking Plaintiff’s factual allegations as true, Plaintiff has already remained civilly
 8    committed for years after his other mental health disorders were “resolved.” Absent a
 9    treatment plan for his ASPD or any explanation showing whether Defendant’s opinion that
10    it is untreatable comports with professional standards for mental health treatment, Plaintiff
11    is simply left without an opportunity to cure or improve his mental illness and no prospect
12    of ever being released.       These facts constitute significant injury stemming from
13    Defendant’s alleged failure to treat Plaintiff’s ASPD.
14           D.     Qualified Immunity
15           Defendant’s final argument is the Court must dismiss this action on the ground that
16    Defendant is entitled to qualified immunity. (Doc. 37 at 10). But qualified immunity does
17    not apply to requests for injunctive relief. See Hydrick v. Hunter, 669 F.3d 937, 942 (9th
18    Cir. 2012) (qualified immunity does not apply to claims seeking injunctive relief). Thus,
19    Defendant’s own recognition that “Plaintiff’s action is one for injunctive and monetary
20    relief” means qualified immunity would not bar this suit in its entirety. (Doc. 37 at 6).
21    Assuming Defendant meant to limit her qualified immunity argument to the request for
22    money damages, qualified immunity is not appropriate at this early stage.
23           Defendant is entitled to qualified immunity unless Plaintiff’s allegations establish
24    Defendant’s conduct violated a constitutional right and that right was clearly established at
25    the time of the violation. Pearson v. Callahan, 555 U.S. 223, 230-32, 235-36 (2009).
26
             1
27             In determining Plaintiff has stated a claim, the Court is not determining that
      effective treatment does, in fact, exist for ASPD. At this early stage in the litigation, the
28    Court is merely construing Plaintiff’s pro se allegations liberally such that he will have the
      opportunity to attempt to prove that Defendant’s treatment-related decisions were outside
      “accepted professional judgment.” Sharp v. Weston, 233 F.3d 1166, 1171 (9th Cir. 2000).

                                                  -8-
     Case 2:19-cv-04381-ROS-JFM Document 62 Filed 04/07/21 Page 9 of 10




 1    Whether a right was clearly established must be determined “in light of the specific context
 2    of the case, not as a broad general proposition.” Saucier v. Katz, 533 U.S. 194, 201 (2001).
 3    Defendant does not develop her qualified immunity argument in sufficient detail for the
 4    Court to meaningfully address the issue.
 5           In seeking judgment on the pleadings based on qualified immunity, Defendant’s
 6    argument, in its entirety is:
 7           Here, Plaintiff alleges that Dr. Miller violated his right to “adequate and
             effective treatment.” (Doc. 5 at 4). This is not a clearly established right and
 8
             Plaintiff has identified no other clearly established federal right that was
 9           violated. Dr. Miller conduct was not unconstitutional under Lane2 and
             Youngberg.3 Even if this Court were to apply an “adequate and effective”
10           treatment standard, Dr. Miller is entitled to qualified immunity and this Court
11           should dismiss this action.
12    (Doc. 37 at 10).
13           Contrary to Defendant’s position, there is a clearly established federal right for
14    Plaintiff to receive appropriate treatment. As the Ninth Circuit established years before the
15    underlying events, states must “provide civilly-committed persons with access to mental
16    health treatment” and the treatment must not be a “substantial departure from accepted
17    professional judgment.” Sharp v. Weston, 233 F.3d 1166, 1171-72 (9th Cir. 2000).
18    Plaintiff alleges Defendant has refused to provide any treatment. Viewed in the light most
19    favorable to Plaintiff, refusal to provide any treatment is a violation of clearly established
20    law. Accordingly, qualified immunity is not appropriate.
21           The conclusion that qualified immunity does not apply is based on the extremely
22    limited record the Court can consider at this point in the case. Thus, the rejection of
23    qualified immunity at this stage “sheds little light on whether [Defendant] might ultimately
24    be entitled to qualified immunity.” Keates v. Koile, 883 F.3d 1228, 1235 (9th Cir. 2018).
25    Once the facts are developed, the qualified immunity analysis likely will be quite different.
26
27
             2
28               Lane v. Williams, 689 F.3d 879 (7th Cir. 2012).
             3
                 Youngberg v. Romeo, 457 U.S. 307 (1982).

                                                   -9-
     Case 2:19-cv-04381-ROS-JFM Document 62 Filed 04/07/21 Page 10 of 10




 1    IV.    Plaintiff’s Motion for Summary Judgment
 2           Also before the Court is Plaintiff’s Motion for Summary Judgment (Doc. 58). This
 3    is the eighth such motion for summary judgment Plaintiff has filed, with his previous
 4    attempts all being stricken for failure to comply with Federal and Local Rules of Civil
 5    Procedure for a motion for summary judgment. (See Docs. 22, 24, 27, 41, 46, 51, 54).
 6           The Court has already explained in its Orders striking Plaintiff’s prior deficient
 7    motions for summary judgment what is required for filing such a motion. In particular, the
 8    Court has directed that Plaintiff must file a separate statement of facts, with each discrete
 9    fact set forth in a separately numbered paragraph that contains a reference to the evidence
10    upon which that fact relies, and a separate memorandum of law, arguing the basis for his
11    motion and referencing the supporting paragraphs in his separate statement of facts. (See,
12    e.g., Doc. 53). Plaintiff’s latest Motion for Summary Judgment fails to set forth discrete
13    facts relevant to his confinement and due process claim, mixes facts and arguments
14    together, and once again falls far short of meeting the requirements set forth in the Court’s
15    prior Orders. The Court will therefore summarily deny Plaintiff’s Motion for Summary
16    Judgment and will discharge Defendant of her duty to respond to that Motion.
17    IT IS ORDERED:
18           (1)    The reference to the Magistrate Judge is withdrawn as to Defendant’s
19    Motion for Judgment on the Pleadings (Doc. 37) and Plaintiff’s Motion for Summary
20    Judgment (Doc. 58).
21           (2)    Defendant’s Motion for Judgment on the Pleadings (Doc. 37) is denied.
22           (3)    Plaintiff’s Motion for Summary Judgment (Doc. 58) is denied; Defendant is
23    discharged of any obligation to respond to that Motion.
24           Dated this 7th day of April, 2021.
25
26                                                         Honorable Roslyn O. Silver
27                                                         Senior United States District Judge

28



                                                  - 10 -
